Citation Nr: 0628242	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  03-06 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2000 to 
September 2000.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).  A March 2004 decision of the 
Board that denied service connection for a right knee 
disorder was appealed to the United States Court of Appeals 
for Veterans Claims (Court).  A Joint Motion to vacate the 
March 2004 decision and remand the case to VA was granted by 
the Court by an Order dated in November 2004.


FINDING OF FACT

The evidence of record does not show a current diagnosis of a 
right knee disorder.


CONCLUSION OF LAW

A right knee disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, the Board notes that one claiming 
entitlement to VA benefits must qualify as a claimant by 
submitting evidence of service and character of discharge.  
Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  The 
veteran's DD Form 214 reveals that he was given an 
"uncharacterized" discharge at the time of his entry level 
separation in September 2000.  In the rating decision dated 
in March 2002, the RO advised that the character of the 
veteran's discharge would be considered "honorable" for VA 
purposes.  The relevant VA regulation provides that if a 
former service member did not die in service, pension, 
compensation, or dependency and indemnity compensation is not 
payable unless the period of service on which the claim is 
based was terminated by discharge or release under conditions 
other than dishonorable.  38 C.F.R. § 3.12(a) (2006).  Where 
enlisted personnel are administratively separated from 
service on the basis of proceedings initiated on or after 
October 1, 1982, the separation may be classified as one of 
three categories of administrative separation that do not 
require characterization of service by the military 
department concerned.  38 C.F.R. § 3.12(k).

Insofar as the veteran's entry level separation falls under 
one of the enumerated categories of administrative 
separations discussed in 38 C.F.R. § 3.12(k), the Board 
concurs in the RO's assignment of honorable status to the 
veteran's period of active military service from March 2000 
to September 2000.  38 C.F.R. § 3.12(k)(1).

With respect to the veteran's claim of entitlement to service 
connection for a right knee disorder, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  The duty to notify 
provisions to include any information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the veteran, and notice of 
what part VA will attempt to obtain for the veteran, were 
satisfied by a letter dated in November 2001, prior to 
initial adjudication.  Letters dated in December 2004, 
subsequent to the Order by the Court, and March 2005, 
subsequent to remand by the Board also provided notice.  See 
38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran's service 
medical records have been obtained.  In his October 2001 
claim, the veteran indicated that he had been treated for his 
knee condition from May 2000 to October 2001 at Fort Benning, 
Georgia.  The record shows that an April 2005 letter from the 
Martin Army Community Hospital at Fort Benning stated that 
they had no records for the veteran.  To date, no response 
has been received from the veteran regarding any other 
sources of medical evidence that have not been obtained.  The 
Board must emphasize for the veteran that the Court has held 
that the duty to assist "is not always a one-way street" and 
that, "[i]f a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
VA examinations were scheduled for the veteran in September 
2005, October 2005, and April 2006 in connection with his 
claim.  The record shows that the veteran failed to report 
for any of the examinations.  There is no indication in the 
record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131; 
38 C.F.R. § 3.303(a).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorders, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The veteran's service medical records show that he was 
treated multiple times for complaints of various right knee 
conditions.  A May 2000 medical report assessed a 
strain/meniscus injury, and May 2000, June 2000, and July 
2000 medical reports assessed iliotibial band syndrome.

The veteran's statements alone are not sufficient to prove a 
current diagnosis of a right knee disorder.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
As he is not a physician, the veteran is not competent to 
make a determination that he has a right knee disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).

The evidence of record does not provide competent evidence of 
a current diagnosis of a right knee disorder.  There is no 
medical evidence of record subsequent to the veteran's 
discharge from active duty.  Accordingly, there is no 
competent evidence of record that the veteran has had a right 
knee disorder more recently than July 2000, over 6 years ago.  
The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998).  Here, the competent and probative evidence does 
not show that the veteran has a current diagnosis of a right 
knee disorder and as such, service connection is not 
warranted.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of a current diagnosis of a right knee disorder, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a right knee disorder is denied.


_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


